DETAILED ACTION
This action is responsive to the Remarks and Claim Amendments filed on December 02, 2020.
Claims 2-11 and 13-20 have been amended.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated December 14, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.

Response to amendments
The objection of the specification is withdrawn in view of applicant’s amendments. 
The claim objection of claims 2-11 and 13-18 is withdrawn in view of applicant’s amendments.

Double Patenting
The rejection of claims 1 and 12 is withdrawn in view of the Terminal Disclaimer filed on December 02, 2020.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further consideration and searches the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1 and 12 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1 and 12:
“rewriting an original binary executable into a rewritten binary executable that invokes telemetry instrumentation that makes performance observations and emits traces of said performance observations;
first executing the rewritten binary executable to make first performance observations and emit first traces of said first performance observations;
second executing the original binary executable;
suspending, based on said first traces of said first performance observations of said first executing, a thread of said original binary executable;
generating a dynamic performance profile based on said second executing the original binary executable.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1 and 12. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.
   	Diamos (US Pub. No. 2015/0205586)  	Diamos set forth a method for executing a block of translated binary instructions by multiple threads and gathering profiling data during execution of the block of translated binary instructions.  The multiple threads are then synchronized at a barrier instruction associated with the block of translated binary instructions and the block of translated binary instructions is replaced with optimized binary instructions, where the optimized binary instructions are produced based on the profiling data. However, Diamos does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 12.

   	Davidson et al. (US Pub. No. 2017/0371635)  	Davidson set forth a method that includes using a representation of a computer software program, using identified addresses which correspond to a part of the representation, and converting the representation into a created binary program, which includes reserving spaces at the identified addresses in the created binary program's address space at the same addresses as the identified addresses in the representation. However, Davidson does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 12.

   	Koju et al. (US Pub. No. 2015/0234736)  	Koju set forth a method for testing an optimized binary module. A region in a set of original binary code of an original binary module in which branch coverage is expected to be achieved is selected based on a set of profile information.  The region is selected as a target region to be optimized.  An optimized binary module is created, where the target region has been optimized in the optimized binary module.  The optimized binary module is verified by synchronizing execution of the optimized binary module with execution of the original binary module at a checkpoint while executing both the optimized binary module and the original binary module.  The optimized binary module is further verified by comparing an output from executing the optimized binary module to an output from executing the original binary module. However, Koju does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1 and 12.

  	Panchenko et al. (US Pub. No. 2010/0146220)  	Panchenko set forth a method for performing efficient program instrumentation for memory profiling.  A computing system comprises a memory profiler comprising a static binary instrumentation (SBI) tool and a dynamic binary analysis (DBA) tool. The profiler is configured to selectively instrument memory access operations of a software application.  Instrumentation may be bypassed completely for an instruction if the instruction satisfies some predetermined conditions.  Some sample conditions include the instruction accesses an address within a predetermined read-only area, the 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.

  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192